        Case 2:19-cv-01797-AC Document 11 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ERICK EDDIE RODRIGUEZ,                             No. 2:19-cv-1797 AC P
11                        Plaintiff,
12            v.                                         ORDER
13    MATTHEW CATE, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. ECF No. 10.

18          The United States Supreme Court has ruled that district courts lack authority to require

19   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

20   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

21   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

24   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

25   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

26   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

27          In support of this request, plaintiff states that because of the pandemic, he has limited

28   access to the prison law library and that when he does have access to it, it is impossible to
                                                         1
         Case 2:19-cv-01797-AC Document 11 Filed 07/29/20 Page 2 of 2

 1   practice social distancing. See ECF No. 10 at 1-2. He also points to health issues, a related
 2   pending surgery, and his indigence as grounds for appointment of counsel. See id. at 1-2.
 3   Plaintiff contends that these facts constitute the requisite exceptional circumstances.
 4           Circumstances common to most prisoners, such as limited law library access and the
 5   inability to afford counsel, do not establish exceptional circumstances that would warrant a
 6   request for voluntary assistance of counsel. The court understands that the current pandemic has
 7   significantly affected all litigants’ ability to try their cases, and it is especially sensitive to the
 8   resulting limitations – both logistical and physical – that prisoner litigants are experiencing during
 9   this period. Consequently, plaintiff should rest assured that the court will take these factors into
10   consideration in case management. For these reasons, the court does not find the required
11   exceptional circumstances at this time.
12           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
13   counsel, filed July 27, 2020 (ECF No. 10), is DENIED.
14   DATED: July 29, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
